EXHIBIT 10.4

 

THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN
EXCHANGE FOR THIS NOTE. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $150,000.00

Issue Date: March 20, 2015

 

MULTIMEDIA PLATFORMS, INC.

 

9% CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Multimedia Platforms, Inc., a corporation organized under
the laws of the State of Nevada (hereinafter called “Borrower” or the
“Company”), hereby promises to pay to Brio Capital Master Fund, LTD, a company
with an address at 100 Merrick Rd, Suite 401W, Rockville Center, NY 11570 or its
permitted registered assigns or successors in interest or order (the “Holder”),
without demand, the sum of $150,000.00 (the “Principal Amount”), with simple
interest at the annual rate of eight percent (9%). The “Maturity Date” of this
Note shall be the date that is eighteen (18) months from the date hereof,
subject to conversion and acceleration as provided in Section 2 or
Section 3 hereof.

 

This 9% Convertible Promissory Note (the “Note”) has been executed and issued
pursuant to the terms of a Securities Purchase Agreement for a bridge loan
between the Borrower and the Holder and certain other Holders of Notes, dated of
even date herewith (the “Purchase Agreement”) pursuant to which the Holder
acquired this Note and Common Stock Purchase Warrants. This Note is not secured
and is convertible as provided herein. Unless otherwise separately defined
herein, all capitalized terms used in this Note shall have the same meaning as
is set forth in the Purchase Agreement. The following terms shall apply to this
Note:

 

ARTICLE I

INTEREST

 

1.1. Interest Rate. Interest on this Note shall be simple interest and accrue at
the annual rate of nine percent (9%) per annum. Interest will be payable
semi-annually. The first / initial interest payment shall be made in advance in
cash or Common Stock (at the discretion of the Company) at $0.30 per share, with
said initial Interest pre-payment to be made within 2 business days of the first
closing. Thereafter, all interest payments shall be made in arrears with the
second interest payment on the first anniversary date of the date hereof, and
the subsequent Interest payments on the date that falls on each six (6) month
anniversary thereafter that this Note is outstanding, in each case with Interest
payable in cash or Common Stock at the discretion of the Borrower, with stock to
be valued based on the Value Added Weighted Average of the Common Stock price
for 10 days before (the “10 Day VWAP”) the applicable interest due date. All
computations of interest payable hereunder shall be on the basis of a 365-day
year and actual days elapsed in the period for which such interest is payable.

 

 
1


--------------------------------------------------------------------------------




 

1.2. Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default (as defined below), which, if susceptible to cure is not
cured within the cure periods (if any) set forth in Article III, then, in
addition to any remedies at law or in equity that may be available, commencing
from the end of the applicable cure period the annual interest rate on this Note
shall (subject to the limitations set forth in Section 4.7) be the lesser of
Fifteen percent (15%) per annum or the highest rate permissible by law (the
“Default Interest Rate”) for such time as an Event of Default is not cured.

 

ARTICLE II

CONVERSION RIGHTS

 

2.1. Holder’s Voluntary Conversion Rights.

 

(a) For so long as this Note remains outstanding and not fully paid, the Holder
shall have the right, but not the obligation, to convert all or any portion of
the then aggregate outstanding Principal Amount of this Note, together with any
accrued and unpaid interest thereon, into shares of Common Stock of the Borrower
or its successor in interest (the “Conversion Shares”), subject to the terms and
conditions set forth in this Article II, at the lower of $.30 per share
Company’s common stock, par value $0.001 per share, (the “Common Stock”) or a
such price as equals 85% of the price of the Common Stock (or Common Stock
Equivalents, including, for avoidance of doubt and without limitation, the
conversion price of debt issued by the Company) sold at the next equity or
convertible debt financing with gross proceeds to the Company of no less than
$1,000,000 (as may be adjusted as provided herein, the “Conversion Price”),
which transaction may be referred to herein as a “Subsequent Financing”. The
Holder may exercise such right by delivery to the Borrower of a written Notice
of Conversion pursuant to Section 2.2. For the purposes of this Note “Common
Stock Equivalents” means any securities of the Company which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(b) If an Event of Default (as hereinafter defined) has occurred, then the
Conversion Price shall be reduced, but not increased to the price set forth in
Section 2.6 below, but shall continue to be subject to adjustment pursuant to
Section 2.3 below.

 

2.2. Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert any amounts outstanding under this Note into Common Stock the Holder
shall give notice to the Borrower of such election by delivering an executed and
completed notice of conversion (a “Notice of Conversion”) pursuant to Section
4.2 which Notice of Conversion shall provide a breakdown in reasonable detail of
the Principal Amount and accrued interest. Upon each conversion of the Principal
Amount of this Note and in accordance with its Notice of Conversion, the
Borrower shall make the appropriate reduction to the Principal Amount and
accrued and unpaid interest. To effect conversions hereunder, the Holder shall
not be required to physically surrender this Note to Borrower unless the entire
principal amount of this Note has been so converted. No fractional Conversion
Shares shall be issued upon conversion of this Note. Instead of any fractional
shares that would otherwise be issuable upon conversion of this Note, the
Borrower shall pay a cash adjustment in respect of such fractional share in an
amount equal to the same fraction of the Conversion Price then in effect.

 

 
2


--------------------------------------------------------------------------------




 

2.3. Adjustments to Conversion Price.

 

(a) The number of Conversion Shares to be issued upon each conversion of this
Note pursuant to this Section 2 shall be determined by dividing that portion of
the Principal Amount and interest to be converted, if any, by the then
applicable Conversion Price.

 

(b) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject upon the happening of certain events
while this conversion right remains outstanding, as follows:

 

i. Merger, Sale of Assets, etc. If (A) the Company effects any merger or
consolidation of the Company with or into another entity, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares of Common Stock for other
securities, cash or property, (D) the Company consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding Common Stock (not including any shares of Common
Stock held by such other persons or entities making or party to, or associated
or affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Company, or (F) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental Transaction"), this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction. The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the provisions of this Section
shall apply to such securities of such successor or purchaser after any such
Fundamental Transaction.

 

ii. Reclassification, etc. If the Company at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid principal
portion hereof and accrued interest hereon, shall thereafter be deemed to
evidence the right to convert into an adjusted number of such securities and
kind of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.

 

iii. Stock Splits, Combinations and Dividends. If the Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock by issuance of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of Common Stock
outstanding immediately after such event bears to the total number of shares of
Common Stock outstanding immediately prior to such event.

  

(d) Whenever the Conversion Price is adjusted pursuant to this Section 2.3, the
Company shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a statement of the facts requiring
such adjustment.

 

2.4 Issuance of Replacement Note. Upon any loss or destruction of this Note, a
replacement Note containing the same date and provisions of this Note shall be
issued by the Company to the Holder for the outstanding Principal Amount of this
Note and accrued interest which shall not have been converted or paid.

 

 
3


--------------------------------------------------------------------------------




 

2.5 Delivery of Conversion Shares; Liquidated Damages; Failure to Issue
Conversion Shares. As soon as practicable upon the conversion of this Note, in
whole or in part, and in any event no later than five (5) business days after
the Company’s receipt of the Notice of Conversion, the Company shall deliver to
Holder (or in accordance with Holder’s delivery instructions) certificates
representing the Conversion Shares reflecting principal and interest so
converted, in the name of Holder, which shall be transmitted by the Borrower’s
transfer agent to the Holder by (i) crediting the account of the Holder’s broker
with the Depository Trust Company through its Deposit Withdrawal Agent
Commission (“DWAC”) system if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
resale of the Conversion Shares by the Holder or (B) the Conversion Shares are
eligible for resale without volume or manner-of-sale limitations pursuant to
Rule 144, or (ii) if the conditions specified in (i)(A) or (i)(B) are not
satisfied, by physical delivery to the address specified by the Registered
Holder in the Notice of Exercise. The Borrower understands that failure to
deliver all of the Conversion Shares it is required to deliver on a timely basis
may cause irreparable financial harm to the Holder or its assign. In the event
that Borrower fails to deliver certificates representing the Conversion Shares
within such five (5) business day period, in addition to damages for default or
at law or in equity available to the Holder, and without limiting Holder’s
rights thereunder, Borrower shall pay to Holder liquidated damages equal to 5%
of the number of Conversion Shares it is required to deliver for each 30
calendar day period that it has failed to deliver a certificate representing the
Conversion Shares, provided, that under no circumstances shall the number of
Conversion Shares issued exceed the maximum amount permissible by law. During
any failure to deliver shares, and for avoidance of doubt, the Note shall be
deemed issued and duly held by the Holder and Holder shall be entitled to seek
any enforcement or collection remedy on this Note as permitted by law, interest
shall continue to accrue and the Conversion Price shall continue to be
adjustable downward provided in this Section 2.

 

2.6 Default Conversion Price. If an Event of Default has occurred and continued
beyond the grace period or time to cure set forth in Article III below, then, in
addition to and without limitation of, any other remedies available at law or in
equity, the Conversion Price shall be permanently reduced (and number of
Conversion Shares receivable thereby increased) to the lesser of $0.25 per
Conversion Share or the 10 Day VWAP price then in effect on the date of default.
Notwithstanding the foregoing, the Conversion Price shall continue to be subject
to adjustment for a subsequent financing as provided in Section 2.4 above.

 

2.7 Holder’s Conversion Limitations. The Company shall not effect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to the conversion set forth on
the applicable Notice of Conversion, the Holder (together with the Holder’s
Affiliates, and any Persons acting as a group together with the Holder or any of
the Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock that are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Notes)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 2.7, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 2.7 applies, the determination of the
extent to which this Note is convertible (in relation to other securities owned
by the Holder together with any Affiliates) and of which principal amount of
this Note is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Note may be converted (in relation to other
securities owned by the Holder together with any Affiliates) and which principal
amount of this Note is convertible, in each case subject to the Beneficial
Ownership Limitation. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2.7, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then-outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 2.7 or waive it
entirely, provided that the Beneficial Ownership Limitation in no event exceeds
9.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock upon conversion of this
Note held by the Holder and the Beneficial Ownership Limitation provisions of
this Section 2.7 shall continue to apply. Any such increase or decrease will not
be effective until the 61st day after such notice is delivered to the Company.
The Beneficial Ownership Limitation provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2.7 to correct this paragraph (or any portion hereof)
that may be defective or inconsistent with the intended Beneficial Ownership
Limitation contained herein or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The Holder may, at any
time that the Borrower is not registered and required to file periodic reports
pursuant to the Securities Exchange Act of 1934, as amended (the “1934 Act”),
waive all of the foregoing restrictions of this Section 2.7 by 3 days written
notice.

 

 
4


--------------------------------------------------------------------------------




 

EVENTS OF DEFAULT

 

3.1 The occurrence of any of the following events of default (“Event of
Default”) shall, at the option of the Holder hereof, make all sums of principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment, or
grace period, all of which hereby are expressly waived, except as set forth
below:

 

3.2 Failure to Pay Principal or Interest. The Borrower fails to pay any the
Principal Amount, interest or other sum due under this Note when due and such
failure continues for a period of ten (10) calendar days after receipt by the
Borrower of written notice of such default.

 

3.3 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of this Note (including, and without limitation, any covenants
set forth in the Securities Purchase Agreement), or in the notes contemplated to
be issued in a Subsequent Financing, in any material respect and such breach, if
subject to cure, continues for a period of 10 business days after written notice
to the Borrower from the Holder, provided that if such breach cannot reasonably
be cured within such 10-day period and Borrower shall have commenced to cure
such breach within such 10-day period and thereafter diligently proceeds to cure
the same, such 20-day period shall be extended for so long as it shall require
the Borrower in the exercise of due diligence to cure such default, not to
exceed 45 business days in the aggregate.

 

3.4 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made in the Purchase Agreement shall be false or
misleading in any material respect as of the Issue Date, except to the extent
such representation or warranty is made as of a different date in which case
such representation or warranty shall have been false or misleading in any
material respect as of such date.

 

3.5 Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be appointed
and not dismissed within 60 calendar days.

 

3.6 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $25,000, and shall remain unvacated,
unbonded, unappealed, unsatisfied, or unstayed for a period of 60 calendar days.

 

3.7 Non-Payment. A default by the Borrower under any one or more obligations
(including, without limitation, any office lease or pre-existing loan currently
outstanding) in an aggregate monetary amount in excess of $100,000 for more than
90 calendar days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.

 

 
5


--------------------------------------------------------------------------------




 

3.8 Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within 60 calendar
days of initiation.

 

3.9 Sale of Assets. A disposition of all or substantially all of the assets of
the Borrower (excluding any transaction relating to the sale and lease back of
the Borrower’s equipment).

 

3.10 Failure to Deliver Common Stock or Replacement Note. Borrower’s failure to
timely deliver Conversion Shares to the Holder pursuant to and in the form
required by this Note or the Purchase Agreement.

 

3.11 Use of Proceeds. Proceeds of this Note not being utilized substantially in
accordance with the intended uses set forth in the Purchase Agreement and the
related offering document and for no other purposes.

 

3.12 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document (including, and without
limitation, those covenants of Borrower set forth in the Purchase Agreement)
which is not cured after any required notice and/or cure period.

 

3.13 Reservation Default. Failure by the Borrower to have reserved for issuance
upon conversion of the Note the amount of Common Stock as set forth in this Note
and the Purchase Agreement.

  

ARTICLE IV

MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, electronic mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, electronic mail or delivery by facsimile, with accurate confirmation
generated by the transmitting facsimile machine, if sent by electronic mail with
confirmed receipt, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.

 

 
6


--------------------------------------------------------------------------------




 

If to the Borrower:

 

Multimedia Platforms, Inc.

2929 East Commercial Blvd., Suite Ph-D

Fort Lauderdale, Florida 33308

Attn: Robert A. Blair, Chief Executive Officer

 

With a copy to (which shall not constitute notice):

____________________________

____________________________

____________________________

Attention: __________________, Esq.

 

If to the Purchaser: At  the  address  set  forth  on  the  Purchaser’s
 Signature  to  the Purchase Agreement

 

With a copy to:

 

4.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented or reissued, then as so amended or
supplemented or reissued.

 

4.4 Assignees. This Note, and the conversion rights described herein, shall not
be assignable by the Holder without the prior written consent of the Borrower,
which shall not be unreasonably withheld. Subject to the restrictions of the
preceding sentence, the rights and obligations of the Borrower and the Holder
shall be binding upon and benefit the successors, assign, heirs, administrators
and transferees of the parties.

 

4.5 Cost of Collection. In the event that Holder is required to take legal or
other action to enforce its rights or obtain collection under this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, or
enforcement of the terms hereof, including attorneys’ fees.

 

 
7


--------------------------------------------------------------------------------




 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, including, but not limited to, New York
statutes of limitations. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the State Supreme Court of the State of New York, County of New York (or any
federal courts having jurisdiction of such area). Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.

 

4.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law (such as, without limitation, the usury laws), any payments in excess
of such maximum shall be credited against amounts owed by the Borrower to the
Holder and thus refunded to the Borrower, or if no further amounts are owed by
the Borrower to the Holder, shall be refunded to the Borrower. Borrower hereby
irrevocable consents to the reformation of this Note, as may be necessary by a
court of law, so as to enable enforcement of this Note pursuant to summary
judgment or summary proceeding. For avoidance of doubt, in the event that, for
any reason, a finding by a court having jurisdiction over this Note is made that
limits enforceability as a result of excessive interest or other origination or
investment banking fees pursuant to the laws of any jurisdiction, then, such
defense shall not be deemed to bar a summary proceeding or summary judgment on
the Note but rather, the Note shall be fully and absolutely enforceable as to
all principal and, the court having jurisdiction shall, after an inquest, have
power to reform the Note so as to reduce interest amount to such amount as is
immediately enforceable pursuant to summary judgment or summary proceeding and
grant such award, plus any legal or enforcement fees of Holder(s).

 

4.8. Construction and Enforcement. Each party acknowledges that its legal
counsel participated in the preparation of this Note and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Note to favor
any party against the other. This Note reflects an investment made by Holder or
its assignor to the Borrower. This Note is intended as, and shall be deemed an
unconditional obligation of Borrower for the payment of money only and, without
limitation to any other remedies of Holder (such as, without limitation, summary
judgment after initiation of a proceeding, or equitable remedies), shall be
enforceable against Borrower by summary proceeding in lieu of or after filing of
a complaint, pursuant to New York Civil Procedure Law Rule 3213, or any similar
rule or statute in the jurisdiction where enforcement is sought. For purposes of
such rule or statute, any other document or agreement to which Holder and
Borrower are parties or which Borrower delivered to Holder, which may be
convenient or necessary to determine Holder’s rights hereunder or Borrower’s
obligations to Holder are deemed a part of this Note, whether or not such other
document or agreement was delivered together herewith or was executed apart from
this Note.

 

4.9 Redemption. This Note may be prepaid by the Borrower, in whole or in part,
at any time and from time to time, without premium or penalty, upon 30 days’
prior written notice to the Holder.

 

4.10 Shareholder Status. The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note. However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
Shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.

 

4.11 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.

 

[signature page follows]

 

 
8


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 20th day of March, 2015.

 

  MULTIMEDIA PLATFORMS, INC.           By: [mmpw_ex104001.jpg]       Chief
Executive Officer       Title  

 

[Signature Page to 9% Convertible Promissory Note of Multimedia Platforms, Inc.
] 

 

 

9

--------------------------------------------------------------------------------

 